Appealby defendant from (1) a judgment of the County Court, Westchester County, rendered October 31, 1975, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, rendered January 15, 1975, upon resentence, convicting him of the same crimes and imposing sentence. The appeals bring up for review an order of the same court, dated April 12, 1974, which denied defendant’s motion to suppress evidence. Appeal from judgment rendered October 31, 1974 dismissed as academic. That judgment was superseded by the judgment rendered upon resentence. Order dated April 12, 1974 and judgment rendered January 15, 1975 affirmed. No opinion. Rabin, Acting P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.